DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15 and 18-21 of U.S. Patent No. 11,032,416. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a system that determines to route a call to an available agent or to a speech-enabled intelligent script.

Claim Analysis:
Claims 23 and 24 correspond to claim 1 of USPN 11,032,416.
Claim 25 corresponds to claim 3 of USPN 11,032,416.
Claim 26 corresponds to claim 4 of USPN 11,032,416.
Claim 27 corresponds to claim 5 of USPN 11,032,416.
Claim 28 corresponds to claim 3 of USPN 11,032,416.
Claim 29 corresponds to claim 6 of USPN 11,032,416.
Claim 30 corresponds to claim 7 of USPN 11,032,416.
Claim 31 corresponds to claim 8 of USPN 11,032,416.
Claim 32 corresponds to claim 2 of USPN 11,032,416.
Claim 33 corresponds to claim 9 of USPN 11,032,416.
Claims 34 and 35 correspond to claim 10 of USPN 11,032,416.
Claims 36 and 42 correspond to claim 11 of USPN 11,032,416.
Claim 37 corresponds to claims 12, 18 and 20 of USPN 11,032,416.
Claim 38 corresponds to claims 19 and 21 of USPN 11,032,416.
Claims 39 and 40 correspond to claim 19 of USPN 11,032,416.
Claim 41 corresponds to claim 15 of USPN 11,032,416.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-34, 36-38 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Kumar), U.S. Patent Pub. No. 2018/0152560.
Regarding claim 23, Kumar discloses a system (0061), comprising: an applications server (item 170, Application Builder; figure 1) configured to communicatively couple to a softswitch (item 130, Contact Handling Platform; figure 1), a resource server comprising a speech-recognition engine (item 134, Speech/Text Analytics Module; figure 1), and a database (item 138, Data Store; figure 1), receive an indication that a call from a calling party directed to a called number was received (a call is received at the contact handling platform and determines that the call is intended for the customer support department) (0233, see also 0042, 0052, 0053); determine, in response to the indication that the call was received, whether an available agent is available to answer the call (0043, 0052), prior to routing the call, determine, based at least in part on the determination  of whether  an agent is available to answer the call, whether to route the call  to an available agent determined from a plurality of agents associated with a call center (0043, 0052) or to a speech-enabled intelligent script associated with one of the called number or the calling party (the system uses a customer experience score  that determines a customer’s level of satisfaction and based on the customer’s score, the call will be routed to the speech-enabled intelligent script or to an available agent) (0128-0132, see also 0042, 0052, 0053); based on the determination of whether to route the call to an available agent or to a speech-enabled intelligent script, instruct the softswitch to route the call to the speech-enabled intelligent script in response to a determination to route the call to the speech-enabled intelligent script (a determination is made whether to progress the call through the voice scripts or to a live agent) (0056), the speech-enabled intelligent script configured to guide a user on the call through the speech-enabled intelligent script using one or more of pre-recorded prompts (pre-programmed scripts, 0039), voice menus, and text-to-speech prompts (0040); and instruct the softswitch to route the call to the available agent in response to a determination to route the call to the available agent (a determination is made whether to progress the call through the voice scripts or to a live agent) (0042, 0056).
Kumar, however, fails to specifically disclose the application server receiving the indication.
Kumar does disclose, however, an embodiment wherein the application builder/server can be co-located with the contact handling platform/softswitch such that the two entities are part of the same cohesive unit (0101).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the functions of the application builder/server in Kumar, as such a modification would be a design choice. Such a modification is suggested in Kumar and would require only routine skill in the art to implement. 
Regarding claim 24, Kumar discloses the system of claim 23 wherein the applications server is configured to instruct the softswitch to route the call to the speech-enabled intelligent script (0046, 0178) in response to a determination that no agent is available to answer the call (reads on if agents are not available, the user is prompted as to how to progress through the communication) (0171, 0177).
Regarding claim 25, Kumar as modified discloses the system of Claim 24, wherein the applications server is configured to: obtain, using the speech recognition engine of the resource server, one or more of selections and data inputs from the user in response to the one or more of pre-recorded prompts, voice menus, and text-to-speech prompts of the speech-enabled intelligent script (0012, 0079).
Regarding claim 26, Kumar as modified discloses the system of Claim 25, wherein the applications server is configured to: obtain information associated with the user from the database; dynamically generate at least one text-to-speech prompt of the speech-enabled intelligent script based on the obtained information associated with the user; and obtain at least one of the one or more of selections and data inputs from the user in response to the dynamically generated at least one text-to-speech prompt (the IVR is configured to read/write user interaction data in a shared memory space) (the grammars stored in the database/data store can be recalled from memory or dynamically generated) (0063, 0073, 0081).
Regarding claim 27, Kumar as modified discloses the system of Claim 3, wherein the applications server is configured to store the obtained one or more selections and data inputs from the user in the database communicatively coupled to the application server (grammars from the user are stored in the data store) (0073, 0074).
Regarding claim 28, Kumar as modified discloses the system of Claim 25, wherein the applications server is configured to monitor a progress of the user through the speech-enabled intelligent script (reads on how a user’s progress is monitored based on a user experience score/aggregated values of computed metrics during a call) (0012, 0079).
Regarding claim 29, Kumar as modified discloses the system of claim 28, wherein the application server is configured to monitor an availability of one or more agents while the user is interacting with the speech-enabled intelligent script; determine that an agent is now available to answer the call; instruct the softswitch to route the call to the agent that is now available to answer the call; and send the one or more of selections and data inputs obtained from the user and an indication of the progress of the user through the speech-enabled intelligent script to the agent that is now available to answer the call (callers can be placed in a queue while waiting for an available agent, further the agents are made aware of how a user has progressed through the IVR based on their score and are selected based on the user experience/characteristics and the agent’s experience) (0043, 0183).
Regarding claim 30, Kumar as modified discloses the system of Claim 28, wherein: the applications server is configured to communicatively couple to a graphical user interface; and the applications server is configured to display, on the graphical user interface, a visual representation of the speech-enabled intelligent script and an indication of the progress of the user through the speech enabled script (0050, 0103, 0104).
	Regarding claim 31, Kumar as modified discloses the system of Claim 25, wherein the applications server is configured to communicatively couple to a graphical user interface and the application server is configured to: determine, based on the one or more selections and data inputs obtained from the user, a measurement of user satisfaction; and display, on the graphical user interface, a visual indication of the measurement of user satisfaction (the user experience score is displayed to the agent that the call is routed to) (0245).
Regarding claim 32, Kumar as modified discloses the system of Claim 23, wherein the applications server is configured to instruct the softswitch to route the call to the available agent in response to a determination that the agent is available to answer the call (a determination is made whether to progress the call through the voice scripts or to a live agent) (0042, 0056).
Regarding claim 33, Kumar as modified discloses the system of Claim 32, wherein the applications server is configured to: determine that the user is to provide protected information (such as credit card information) (0125) and based on the successful or unsuccessful input of the protected information/tasks, a call is routed accordingly (0126, 0127). Although Kumar does not specifically disclose the routing of the call i.e., instruct the Softswitch to route the call from the available agent to the speech-enabled intelligent script in response to the determination that the user is to provide protected information, this limitation would have been an obvious modification to Kumar before the effective filing date, as such a modification would require routine skill to implement.
Regarding claim 34, Kumar discloses the system of Claim 33, wherein the applications server is configured to: obtain the protected information from the user in response to the one or more of prerecorded prompts, voice menus, and text-to-speech prompts of the speech-enabled intelligent script; store the obtained protected information in the database (the protected information is inherently stored since the system is able to compare the user inputs to determine if the correct information has been inputted) (0125). Although Kumar does not specifically disclose the routing of the call i.e., instruct the Softswitch to route the call from the the speech-enabled intelligent script back to the available agent, this limitation would have been an obvious modification to Kumar before the effective filing date, as such a modification would require routine skill to implement.
Regarding claim 36, Kumar as modified discloses the system of Claim 23, wherein the applications server is configured to: determine whether to route the call to the available agent or to the speech-enabled intelligent script based on information associated with one or more previous calls made by the user (past history is used to determine how to route the call (0043, 0092).
Regarding claim 37, Kumar discloses a system (0061), comprising: an applications server (item 170, Application Builder; figure 1) configured to communicatively couple to a softswitch (item 130, Contact Handling Platform; figure 1), a resource server comprising a speech-recognition engine (item 134, Speech/Text Analytics Module; figure 1), and a database (item 138, Data Store; figure 1), the applications server configured to: receive an indication that a call from a calling party directed to a called number was received (a call is received at the contact handling platform and determines that the call is intended for the customer support department) (0233, see also 0042, 0052, 0053); determine, in response to the indication that the call was received, whether an available agent is available to answer the call (0043, 0052), prior to routing the call, determine, based at least in part on the determination  of whether  an agent is available to answer the call, whether to route the call  to an available agent determined from a plurality of agents associated with a call center (0043, 0052) or to a speech-enabled intelligent script associated with one of the called number or the calling party (the system uses a customer experience score  that determines a customer’s level of satisfaction and based on the customer’s score, the call will be routed to the speech-enabled intelligent script or to an available agent) (0128-0132, see also 0042, 0052, 0053); in response to a determination that the agent is available to answer the call; determining that the user/calling party is to provide protected information (such as credit card information) (0125); the speech-enabled intelligent script configured to guide the calling party through the speech-enabled intelligent script using one or more pre-recorded prompts, voice menus, and text to -speech prompts (a determination is made whether to progress the call through the voice scripts or to a live agent) (0042, 0056).
Although Kumar does not specifically disclose the routing of the call i.e., route the call from the available agent to the speech-enabled intelligent script associated with the called number in response to the determination that the calling party is to provide protected information, this limitation would have been an obvious modification to Kumar before the effective filing date, as such a modification would require routine skill to implement.
Regarding claim 38, Kumar as modified discloses wherein the applications server is configured to: obtain the protected information from the calling party in response to the one or more of prerecorded prompts, voice menus, and text-to-speech prompts of the speech-enabled intelligent script (0042, 0056). Although Kumar does not specifically disclose the routing of the call i.e., instruct the Softswitch to route the call from the available agent to the speech-enabled intelligent script in response to the determination that the user is to provide protected information, this limitation would have been an obvious modification to Kumar before the effective filing date, as such a modification would require routine skill to implement.
Regarding claim 40, Kumar discloses wherein the application server is configured to obtain, using the speech recognition engine of the resource server, one or more of selections and data inputs from the calling party in response to the one or more pre-recorded prompts, voice menus and text-to-speech prompts of the speech enabled intelligent script (0042, 0056).
Regarding claim 41, Kumar discloses the system of claim 40, wherein the application server is configured to obtain information associated with the calling party from the database; dynamically generate at least one text-to-speech prompt of the speech enabled intelligent script based on the obtained information associated with the calling party in response to the dynamically generated at least one text-to-speech prompt (the IVR is configured to read/write user interaction data in a shared memory space) (the grammars stored in the database/data store can be recalled from memory or dynamically generated) (0063, 0073, 0081).
Regarding claim 42, Kumar discloses the system of Claim 37, wherein the applications server is configured to determine whether to route the call to the available agent or to the speech-enabled intelligent script based also on information associated with one or more previous calls made by the user (past history is used to determine how to route the call (0043, 0092).

Claims 35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Flaks et al. (Flaks), U.S. Patent Pub. No. 2017/0084272.
Regarding claims 35 and 39, Kumar as modified discloses the system of Claims 34 and 38 as described above 
Kumar, however, fails to disclose to specifically disclose masking the obtained protected information such that it cannot be viewed by the available agent. In a similar field of endeavor, Flaks discloses a system and method for analyzing and classifying calls without transcription via keyword spotting and further discloses masking private information from an agent (0056). 
Therefore, before the effective filing date, it would have been obvious to a person of ordinary in the art to modify Kumar with the teachings of Flaks for the purpose of protecting the user’s personal or sensitive information from potential fraud.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646